Stevens, J.
(on rehearing). A motion for rehearing was granted and a careful study of the ever-changing statutes under which our Wisconsin system of highways has been developed has led the court to the conclusion that it was in error in its former decision in this case.
The maintenance of highways is a governmental function. Neither the county nor the town in which a highway is located is liable for damages resulting from the performance of a governmental function in the absence of some statutory enactment imposing such liability.
Sec. 81.15 of the Statutes imposes liability for damage resulting from the insufficiency or want of repair of any road upon the town in which the road is located, unless such insufficiency or want of repair be upon a road which has been “adopted as a county road” or upon a road which *403the county “is by law bound to keep in repair.” Under this statute, if the county is liable, the town is not. If the county is not liable, the town is.
The former decision was rendered in the belief that the statutes still vested in the county board the power to make a road a county highway without taking the steps prescribed by statute which are essential to make such highway a part of the system of prospective state highways. A re-study of the changes made in our highway statutes at each succeeding session of the legislature satisfies the court that it was in £rror in reaching that conclusion.
From the revision of the statutes in 1878 down to 1911, county boards were given plenary power, upon their own initiative, to adopt any main traveled highway as a county road. When roads were adopted as county highways, the statute imposed upon the county the duty of keeping such roads in good repair so long as they remained under the control of the county. Sec. 1308, Stats. 1898.
When the highway statutes were revised by ch. 337, Laws of 1911, sec. 1308 of the Statutes was repealed. In its place a statute was enacted which required counties to select and establish a system of prospective county highways. Sec. 1317m — 3, Stats. 1911. Ever since the enactment of ch. 337, Laws of 1911, the statutes have required the consent of the state highway commission before any change proposed by a county board in either the system of prospective state highways or of prospective county highways became effective.
Here the county board attempted to change the location of a road which was a part of its prospective system of state highways, but failed to accomplish its purpose because it did not secure the consent of the state highway commission as required by sub. (4) of sec. 83.01 of the Statutes. There was no attempt to proceed under sec. 80.39 of the Statutes, which requires the filing of a petition as a prerequisite to action by the county board.
*404The road therefore never became a county road. Nor was it a road which the county was “by law bound to keep in repair.” Sec. 81.15, Stats. At the time here in question the law imposed no duty upon the county to maintain any road unless it was a part of a state trunk highway (sub. (1), sec. 84.07) or of the system of prospective state highways (sub. (1), sec. 83.06).
From the earliest enactment of highway legislation down to the present time the care and supervision of all roads when in a town has been imposed upon the town in which they are located, as is now provided by sec. 81.01. See, also, sub. 9 of sec. 1317m — 7, Stats. 1911. During all this time the statutes have given the county the right to expend money upon the repair of town highways without making them county highways or rendering the county liable for any injury caused by the insufficiency or want of repair of any such highway. It was expressly so provided by sec. 1308 of the Statutes of 1898.
The expenditure of county funds upon the maintenance and repair of the road here in question relieved the town of that burden, which the law imposes upon.it, but did not render the county liable for the insufficiency or want of repair of these highways. That liability still rested upon the defendant town. It follows that the trial court properly awarded judgment against the town.
By the Court. — The mandate heretofore entered is vacated and set aside and the judgment affirmed.